BOYLE, Justice.
In this worker’s compensation case we are called upon to determine whether the escalator provisions of I.C. § 72-409 increase claimant’s benefits at the end of the first fifty-two weeks or whether the increase due to a change in the average weekly state wage does not take effect until January 1 of the year following expiration of the first fifty-two weeks of benefits.
Claimant George Ochoa (hereafter “claimant”) appeals from an order of the Industrial Commission which held that the escalator provision of I.C. § 72-409 entitled claimant to receive prospective increases in the average weekly state wage only on January 1 of the next year following expiration of the initial fifty-two week period of his disability.
Claimant suffered an industrial injury on June 28, 1985, while in the course and scope of his employment as a mill worker with Grant Wood Specialties. Claimant is diabetic and had previously suffered injuries which resulted in, among other impairments, the loss of his right eye. A hearing referee ruled that claimant was totally and permanently disabled under the odd-lot doctrine. The Commission adopted the findings of fact, conclusions of law and order of the referee.
The parties jointly petitioned the Commission to determine at what point the escalator provision takes effect under I.C. § 72-409. The Commission determined that the escalator provision does not take effect until January 1 of the year following the end of the initial fifty-two weeks of disability. We disagree and reverse.
Idaho Code § 72-408 defines the benefits to which a disabled worker is entitled. Idaho Code § 72-409 sets forth the maximum and minimum benefits payable as follows:
Maximum and minimum income benefits for total disability — (1) The weekly income benefits provided for in section 72-408(1), Idaho Code, shall be subject to a *72maximum of ninety per cent (90%) and a minimum of forty-five percent (45%) of the currently applicable average weekly state wage, provided, however, that during the first fifty-two (52) weeks of total disability the income benefits provided for in either sections 72-408(1) [employees without dependent children] or 72-408(2) [employees with dependent children], Idaho Code, shall not in any case exceed 90 percent (90%) of the employee’s average weekly wage except as benefits may be increased by reason of increases in the average weekly state wage as computed in subsection (2) hereof, nor shall income benefits subsequent to the first fifty-two (52) weeks of total disability exceed income benefits paid during the first fifty-two (52) weeks of total disability except as the same may be increased by reason of increases in the average weekly state wage, provided, however, that where an employee’s benefit rate for the first fifty-two (52) week period was less than the mínimums prescribed above, his benefit rate thereafter shall be not less than forty-five percent (45%) of the currently applicable average weekly state wage.
(2) For the purpose of this law the average weekly wage in this state shall be determined by the commission as follows: on or before June 1 of each year, the total wages reported on contribution reports to the department of employment for the preceding calendar year shall be divided by the average monthly number of insured workers determined by dividing the total insured workers reported for the preceding year by twelve (12). The average annual wage thus obtained shall be divided by fifty-two (52) and the average weekly state wage thus determined rounded to the nearest dollar. The average weekly state wage as so determined shall be applicable for the calendar year commencing January 1 following the June 1 determination. (Emphasis added.)
The provisions of I.C. § 72-409 provide that claimant’s benefits after the first fifty-two weeks of disability cannot exceed those benefits paid during the first fifty-two weeks except as they may be increased by increases in the average weekly state wage. The issue presented to us is at what point is a claimant entitled to the increases in the average weekly state wage.
Defendant contends that the increase should not become effective until January 1, of the year following the end of the first fifty-two weeks of disability. Application of this analysis would lead to results not intended by the worker’s compensation statutes. For example, assume a worker was injured and first suffered disability on January 4, 1986, there would be no adjustment during the first fifty-two weeks of disability, which period would expire on or about January 2, 1987. Since that latter date falls after the date that the average weekly state wage adjustment is made, i.e., January 1, 1987, the injured worker would be forced to wait an additional year, until January 1, 1988 to receive a cost of living adjustment provided under I.C. § 72-409. Claimant argues that a more equitable result would occur if claimant were to receive the benefit of the January 1 escalation immediately following the end of his initial fifty-two week period. We agree. Worker’s compensation laws should be liberally construed in favor of a claimant. I.C. § 72-201. The humane purposes worker’s compensation seeks to serve leave no room for such narrow or technical construction. Hattenburg v. Blanks, 98 Idaho 485, 567 P.2d 829 (1977).
Idaho Code § 72-409 allows a claimant’s benefits after the first fifty-two weeks of disability to be increased according to increases in the average weekly state wage. The defendant proposes that the claimant is only entitled to prospective increases which occur after the end of the initial period of disability. We find nothing in the Worker’s Compensation Act which requires a claimant to wait more than fifty-two weeks before receiving the benefit of these increases in the average weekly state wage, nor are we inclined to interpret the Act to include such a provision. Consequently we hold that the escalator provision in I.C. § 72-409 becomes effective for an individual claimant immediately following the end of his initial fifty-two week period of disability and the average weekly *73state wage in effect at that time shall be utilized for computation of a claimant’s compensation benefits.
The order of the Industrial Commission is reversed and this case is remanded to the Industrial Commission with instructions to compute claimant’s worker’s compensation benefits in accord with this opinion. Costs to claimant-appellant. No fees allowed on appeal.
BAKES, C.J., and McDEVITT, J., concur.